725 N.W.2d 671 (2007)
Jane Campbell WEST and Joe Eldon West, Jr., Plaintiffs-Appellees,
v.
FARM BUREAU GENERAL INSURANCE COMPANY OF MICHIGAN, a Michigan Corporation, Defendant-Appellant.
Docket No. 132156. COA No. 251003.
Supreme Court of Michigan.
January 24, 2007.
On order of the Court, the application for leave to appeal the August 15, 2006 judgment of the Court of Appeals is considered and, it appearing to this Court that the case of McDonald v. Farm Bureau Insurance Co (Docket No. 132218) is pending on appeal before this Court and that the decision in that case may resolve an issue raised in the present application for leave to appeal, we ORDER that the application be held in ABEYANCE pending the decision in that case.